DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election of Group I, claims 9-11, in the reply filed on June 16, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 15, 18-19, 23, 25, 27 42 and 45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method and system, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 10 recite a release profile for the active ingredient being “less than” a certain amount “per minute within one minute”. This limitation is indefinite as it is unclear how many minutes the release rate is to be less than the claimed amount per minute as the claimed do not recite an upper limit.
Paragraph 82 in the instant specification states that the release profile reaches such rate within less than a minute of exposure and paragraph 91 states that the release profile has a uniform release rate for an initial period of time, such as between 5 minutes and 20 minutes for example. 
Therefore, it is not clear if the claimed release rate is just for up to (e.g. within) one minute, or if it reaches such claimed release rate within one minute and maintains such release rate per minute for at least 20 minutes. 
Claim 11 is included as it depends from claim 9. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boghani et al. (US 2006/0263413 A1; Nov. 23, 2006).
Regarding claims 9-10, Boghani discloses a delivery system, or component, for use in a chewing gum composition comprising a component body and a plurality of regions containing at least one active ingredient encapsulated within an encapsulating material, wherein the plurality of regions are disposed within the component body ([0016]-[0023]). 
Boghani further teaches that the at least one active ingredient has a delayed release by one minute, five minutes, ten minutes, thirty minutes, etc. ([0023]). As stated above in the 112 rejection, it is unclear how long the claimed release rate occurs for. 
Therefore, as Boghani teaches that that the delayed release can occur after one, five, ten or thirty minutes, Boghani teaches that the release profile of the at least one active ingredient is less than 10%, or less than 3% as in claim 10, per minute within one minute (e.g. the release profile is 0% within one, five, ten or thirty minutes after exposure to a dissolving liquid) and therefore meets the claimed limitations. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Boghani et al. (US 2006/0263413 A1; Nov. 23, 2006) as applied to claim 9 above.
Regarding claim 11, as stated above, Boghani teaches that the at least one active ingredient has a delayed release by one minute, five minutes, ten minutes, thirty minutes, etc. ([0023]), but fails to specifically teach that the release profile is continuously linear for at least 30 minutes after two minutes of exposure to a dissolving body. 
Boghani, however, teaches that the release profile can vary and is influenced by many factors, such as rate of chewing, intensity of chewing, the amount of the ingredient, how the form of the ingredient added to the edible composition (e.g. encapsulated in a delivery systems, unencapsulated, pretreated), the edible composition is mixed or otherwise prepared, when or how the ingredient is added to other ingredients, and the ratio of the amount of ingredient to one or more other ingredients ([0020]). 
Boghani further teaches that the delivery system is formulated to provide a consistent controlled release of the active component over a preselected period of time, such as an extended period of time, which may vary depending on the type of product in which the delivery system is incorporated, the type of encapsulating material, the type of active, other ingredients (e.g. fats) in the product, etc. Boghani goes on to state that one 
Therefore, as Boghani teaches that the delivery system provides a consistent controlled release of the active component over an extended period of time, and further teaches how one of ordinary skill in the art can vary the delivery system to achieve a desired effect (e.g. varying the type of product in which the delivery system is incorporated, the type of encapsulating material, the type of active, other ingredients (e.g. fats) in the product, etc.), it would have been obvious to one of ordinary skill in the art to vary the delivery system of Boghani by varying the type of product in which the delivery system is incorporated, the type of encapsulating material, the type of active, and other ingredients (e.g. fats) in the product, to result in a release profile as claimed. Doing so would yield the predictable result of providing a chewing gum having a desired effect, wherein the active ingredient has a delayed release profile that is continuous for at least 30 minutes as claimed. 
There is nothing unexpected regarding adjusting the delivery system of Boghani to achieve a desired effect as taught by Boghani, and therefore absent a showing of criticality for the claimed release profile, such limitation is merely an obvious variant over the prior art. 





Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE A COX/Examiner, Art Unit 1791